Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach and/or sufficiently suggest the invention as instantly claimed by Applicant’s amendments submitted with the request for continued examination filed 12/07/21.
Applicant’s arguments with respect to the 35 USC 112, second paragraph, rejections as previously set forth in the final rejection, along with those made with respect to Wang, as previously cited, are fully persuasive in view of Applicant’s remarks and amendments made.
GB 2518441 A discloses solid bodies used in borehole fluids for lost circulation purposes; the bodies, however, are indeed solid and, as such, the reference fails to disclose, teach, and/or suggest at least a single permeable section therein, let alone the use of two sets of the LCM objects wherein one set includes permeable sections having a first orientation and the other set includes permeable sections having a second orientation.  
US 10,851,283 discloses LCM objects used to create a plug in a subterranean formation wherein the objects include shaped particles; such shapes, however, are not disclosed to encompass a rectangular cuboid, nor are the particles suggested to include permeable/porous sections therein as instantly claimed.
US 2021/0388685 discloses lost circulation material that includes a first lost circulation material of a sheet and a second comprising particles of a lost circulation slurry.  The reference, however, fails to clearly disclose, teach and/or suggest at least such sheet type LCM objects as including a rectangular cuboid shape including that which is instantly claimed.
US 2,944,018 discloses LCM objects that include various solid shapes.  Such shapes, however, are not disclosed, taught or suggested to include permeable/porous portions as claimed.
at least a rectangular cuboid LCM shape as instantly claimed, wherein two sets thereof having differently oriented permeable portions are used.
As such, the prior art of record fails to sufficiently disclose, teach and/or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/11/22